DETAILED ACTION
Reissue Application: 
First Action on the Merits


Notice of Pre-AIA  or AIA  Status
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Procedural Posture
On 01/09/2018:	US Patent No. 9,862,744 B2 issued to Abel-Santos et al. with claims 1-4.
On 11/27/2018:	Certificate of Correction was published.
On 01/09/2020:	Applicant filed US Reissue Patent Application No. 16/738,434.
Information Disclosure Statement
	The documents cited on the information disclosure statements (IDS) of 03/31/2020 (10 sheets) have been reviewed and considered, except where the document is crossed out because it was not submitted.  See enclosed PTO/SB/08a Forms. 
Amendment 
 	In the amendment of 01/29/2020, claims 1-4 are original and claims 5-20 were newly introduced.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required:  the R2 variable of C1-C6 alkyl is substituted with a “cystic” group (8:45).  It appears that that the word “cystic” is a typographical error listed in the specification, instead of the word “cyano.” 
Objection to the Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.  
The title of the Invention is missing in box no. 5 of PTO/AIA /53 Form.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
Claim Objections 
Claims 4, 5, and 19 are objected to because of the following informalities:  
Regarding claim 4, pending claim 4 does not incorporate the change (i.e., -OH for -OR3 at position 12 on the cholate ring moiety), as listed in the Certificate of Correction of 11/27/2018.
Regarding claims 5 and 19, the bonds “-”  are separated from the CN, NH(CH2)2CO2H, and NH(CH2)3CONH(CH2)3CO2H groups.  It is requested that the bonds “-” be directly attached to these groups for clarity in printing.  
Appropriate correction is required.
Claim Interpretation
	Claims must be given their broadest reasonable interpretation in light of the specification. MPEP 2111.
Claims 5 and 19 are summarized as follows:
A method for inhibiting (claim 5) or preventing (claim 19) germination of a Clostridium difficile spore in a subject, the method comprising administering to the subject an effective amount of a compound having a structure represented by a formula:

    PNG
    media_image1.png
    120
    226
    media_image1.png
    Greyscale
where each of R1 and R2 is independently H, halogen, -OH,   -NH2, -CN, -CO2H, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 cyanoalkyl, and C1-C6 hydroxyalkyl; R3 is H, C1-C6 alkyl, and C1-C6 haloalkyl; R4 is O and S; and R5 is -NHCH2SO3H,                     -NH(CH2)2SO3H, -NH(CH2)3SO3H, -NH(p-C6H4)SO3H, -NH(o-C6H4)SO3H, -NH(m-C6H4)SO3H, -NH(CH2)2SO2H, -NHCH2CO2H, -NH(CH2)2CO2H,                                                  -NH(CH2)2CONH(CH2)2CO2H, -NH(CH2)3CO2H, -NH(CH2)3CONH(CH2)3CO2H, and                -O(CH2)2SO3H, or a pharmaceutically acceptable salt thereof, thereby inhibiting (claim 5) or preventing (claim 19) germination of the Clostridium difficile spore in the subject.
	Claims 6-18 depend on claim 5, while claim 20 depends on claim 19.
Claim Rejections - 35 USC § 251, Recapture
Claims 5, 9-11, 19, and 20 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  

The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Pursuant to MPEP 1412.02(II), a three-step test is applied to claims 5, 9-11, 19 and 20 to determine if broadened claims violate the recapture rule, which is as follows:
(1)	First, determine whether, and in what respect, the reissue claims are broader in scope than the original claims;

(2)	Next, determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution; and

(3)	Finally, determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Regarding step (1) of recapture analysis, issued claim 1 of the ’744 Patent is directed to a method of treating CDAD in a subject that has been diagnosed with CDAD prior to treatment by administering to a mammal a therapeutically effective amount of a single taurocholate analog, where R1 and  R2 = OH, R3 = H, R4 = O, and R5 = -NHC6H5.  However, reissue claims 5, 9-11, 19, and 20 are broader than issued claims of the ’744 Patent by including new specific taurocholate analogs, where R1 and  R2 = OH, R3 = H, R4 = O, and R5 = -NH(o-C6H4)SO3H,        -NH(p-C6H4)SO3H, and -NH(m-C6H4)SO3H in a method of inhibiting or preventing Clostridium difficile spore germination.  In addition, Clostridium difficile-associated disease (CDAD) would be treated or have a reduced risk of developing by inhibiting or preventing Clostridium difficile spore germination by administering the above-stated compounds.  
Regarding step (2) of recapture analysis, claims 1, 9-12, 15, 16, 31, 32, and 37 were rejected under pre-AIA  35USC103(a) as being unpatentable over Howerton for administering compound T15 to treat CDAD, based on the ability of compound T15 to inhibit C. difficile spore germination in the original US Patent Application No. 14/798,276 (pp. 9-10 of 03/30/2017 Office Action).  In response to the obviousness rejection, applicant (1) canceled claims 1-37, (2) introduced new method claims directed to (a) reducing the risk of developing CDAD (claims 38-42) and (b) treating CDAD (claims 43-47) each with a single compound (where R1 and R2 = OH, R3 = H, R4 = O, and R5 =   -NHC6H5 or its pharmaceutical salt); and (3) asserted, on the record, that the amended compounds (R5= -NHC6H5), which do not include m-sulfonic acid group (compound T15), would have been expected to have no inhibitory activity for C. difficile germination, thus the pending claims are nonobvious (pp. 6-7 of 06/20/2017 Response).  
Moreover, applicant canceled all prior species, including compound T13 (where R1 and R2 = OH, R3 = H, R4 = O, and R5 = -NH(p-C6H4)SO3H), compound T14 (where R1 and R2 = OH, R3 = H, R4 = O, and R5 = -NH(o-C6H4)SO3H), and compound T15 (where R1 and R2 = OH, R3 = H, R4 = O, and R5 = -NH(m-C6H4)SO3H), with the exception of a single compound, where R1 and R2 = OH, R3 = H, R4 = O, and R5 = -NHC6H5 or its pharmaceutical salt, in response to the Howerton rejection (pp. 2-3 of 06/20/2017 Amendment).  Therefore, administering compounds T13, T14 and T15 to inhibit or prevent C. difficile spore germination to a mammal is directed to surrendered subject matter.
Regarding step (3) of recapture analysis, the claims have not been materially narrowed in other respects.  
Applicant may rebut a recapture rejection by demonstrating that a claim rejected for recapture includes one or more claim limitations that “materially narrow” the reissue claims in a way that relates to the subject matter surrendered during original prosecution, as stated in MPEP 1412.02(VII).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howerton1 combined with Sorg2.
Howerton discloses a series of taurocholate (a bile salt) compounds having the ability to inhibit Clostridium difficile spore germination (Abstract).  Toxins are produced and host cells are damaged, when Clostridium difficile spores germinate in the human intestine (p. 274, 1st col.).  This disease is known as Clostridium difficile-associated disease (CDAD) and is responsible for approximately 25% antibiotic-associated diarrhea and increases morbidity and mortality rates (p. 274, 1st col.).  In Table 2, Howerton discloses the effect of the taurocholate side (R) on C. difficile spore germination having the core structure:

    PNG
    media_image2.png
    167
    342
    media_image2.png
    Greyscale
.  Howerton particularly discloses that compounds T15, T16, T20, T21, and T22 inhibit spore germination, as indicated by their respective IC50 values (p. 279, FIG. 5 and p. 280, 2nd col., Table 2).  In each of the T15, T16, T20, T21, and T22 compounds, cholate positions 3- and 7- correlate to instant R1 and R2 = OH (claim 6), cholate position 12- corresponds to instant R3 = H (claim 7), and the carbonyl in the taurocholate side chain correlates to instant R4 = O (claim 8).  
Further, these compounds have the following specific R moieties: 
T15: R = NH(m-(C6H4))SO3H relates to instant R5 (claims 5, 9-11, 19 and 20).  
T16: R = NH(CH2)2SO2H relates to instant R5 (claims 5, 10, 19 and 20).  
T20: R = NH(CH2)3CO2H relates to instant R5 (claims 5, 10, 19 and 20).  
T21: R = NH(CH2)3CONH(CH2)3CO2H relates to instant R5 (claims 5, 10, 19 and 20). 
T22: R = O(CH2)2SO3H relates to instant R5 (claims 5, 10, 19 and 20).
Howerton does not teach administering the T15, T16, T20, T21, and T22 compounds to a subject an effective amount to inhibit/prevent C. difficile spore germination.  
	Sorg teaches derivatives of bile acids (cholate analogs) inhibit the germination of C. difficile spores.  Further, Sorg teaches administrating an effective amount of cholate analog compounds and their pharmaceutically acceptable salts inhibit germination of C. difficile spores in a subject, thereby further treating and preventing CDAD, including antibiotic associated diarrhea (a.k.a. C. difficile colitis) and pseudomembranous colitis (p. 3, lines 24-25; p. 12, lines 9-10 and 15-17; p. 17, lines 2-4; from p. 19, line 29 to p. 20, line 2; from p. 36, line 6 to p. 37, line 11; and p. 37, lines 14-20; claims 9 and 30).  Sorg teaches administering bile acid derivatives to a subject that is about to be exposed to an agent/condition associated with developing CDAD or is at risk of developing CDAD (p. 23, 17-22; p. 24, lines 14-20; and p. 39, line 27 to p. 40, line 5), which meets the prophylactically effective amount limitation.
	It would have been obvious to administer the Howerton T15, T16, T20, T21, and T22 compounds to a subject in an effective amount, as taught by Sorg that minimizes toxicity and adverse side effects to inhibit & prevent C. difficile spore germination in humans with a reasonable expectation of success, thereby meeting the limitations in claims 5 and 19.  
	Regarding claims 12 and 13, Howerton discloses compounds that inhibit C. difficile spore germination and further that C. difficile spores germinate in the human intestine (p. 274), which meets the mammal (claim 12) and human (claim 13) limitations.  
Regarding claim 14, Howerton does not specify a farm animal that is having or is at risk of having C. difficile spore germination.
Sorg teaches administrating bile acid (cholate) derivative compounds to a human and mammals, such as horse, cow, sheep, or goat, i.e., farm mammals (claim 14) (p. 37, lines 24-25).
It would have been obvious to administer the Howerton T15, T16, T20, T21, and T22 compounds to a horse, cow, sheep, or goat (farm mammals) as disclosed by Sorg to inhibit/prevent germination of a C. difficile spore, especially to treat or prevent the farm animal from having or expecting to have CDAD with a reasonable expectation of success.
Regarding claims 15 and 16, Howerton suggests that antibiotic usage can disrupt normal gut microflora in immunocompromised patients, such as cancer patients with severe neutropenia and patients in postoperative period following organ transplantation, allowing the germination of C. difficile spores (p. 274, 1st col.).  However, Howerton provides no guidance in further administering an antibiotic along with a taurocholate derivative to the subject.   
Sorg teaches pharmaceutical preparations of bile acid (cholate) derivative compounds that can be used alone (claim 18) or together with other agents including antibiotics (from p. 39, line 27 to p. 40, line 5; claims 9, 24, 25, 51, and 66).  Sorg further teaches inhibiting C. difficile germination with the coadministration of bile acid derivatives and antibiotics, namely amoxicillin, levofloxacin, vancomycin, or metronidazole (p. 22, lines 26-31; p. 23, line 3; p. 24, lines 14-25; p. 25, lines 13-17; and p. 26, lines 3-9; claims 9, 24, 25, 51, and 66).  
It would have been obvious to coadminister antibiotics, namely amoxicillin, levofloxacin, vancomycin, or metronidazole as disclosed by Sorg, along with the Howerton T15, T16, T20, T21, and T22 in a subject to inhibit/prevent germination of a Clostridium difficile spore, especially to treat or prevent a mammal from having or expecting to have CDAD with a reasonable expectation of success. 
Regarding claim 17, Sorg teaches administering bile acid derivatives to a subject that is about to be exposed to an agent/condition associated with developing CDAD or is at risk of developing CDAC (p. 23, 17-22; p. 24, lines 14-20; and p. 39, line 27 to p. 40, line 5), which meets the prophylactically effective amount limitation.	
Regarding claim 18, Howerton does not teaching administering an antibiotic along with a taurocholate derivative to the subject, which thus meets the claim limitation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,079,9353.  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-12 and 17-20 are anticipated by reference ’935 Patent claim 1 (directed to administering a mammalian subject an effective amount germination-inhibiting compound derived from taurocholate having the structure:

    PNG
    media_image3.png
    233
    353
    media_image3.png
    Greyscale
, where R1 and R2 are OH, R3 is H, R4 is O, and R5 is NH(m-(C6H4))SO3H) and reference ’935 Patent claim 2 (a pharmaceutically acceptable salt).  Further, claims 13 and 14 are rendered obvious over the mammalian term of reference ’935 Patent claim 1 that includes within its scope humans and farm animals.  
Terminal Disclaimer 
	A Terminal Disclaimer (TD) over US Patent No. 9,079,935 was filed during the prosecution of the instant patent undergoing reissue US Patent No. 9,862,744 (US Patent Application No. 14/798,276).  However, the Petition Decision of 07/28/2017 withdrew the TD over US Patent No. 9,079,935.   
Allowable Subject Matter
Claim 4, 5 and 19 are objected.
Claims 1-4 are free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Howerton and Sorg fail to teach, alone or combined, a method of treating CDAD with an effective amount of the compound, i.e., where R = NHC6H5, as claimed.
Ongoing Litigation
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,862,744 B2 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C Jones whose telephone number is 571-272-0578. The examiner can normally be reached M-F 9AM - 5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Jean Witz can be reached on 571-272-0927 or Timothy Speer can be reached at 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/BRUCE R CAMPELL/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     Howerton et al., “Mapping Interactions between Germinants and Clostridium difficile Spores,” Journal of Bacteriology, Vol. 193, No. 1, Jan. 2011, p. 274-282 (cited as reference AQ in IDS of 03/31/2020) (referred to as Howerton).
        
        2     Sorg, J. et al., of WO 2010/062369 A2 published 06/03/2010 (cited as reference G in IDS of 03/31/2020) (referred to as Sorg). 
        3     US Patent No. 9,079,935 B2 issued to Abel-Santos et al. on 07/14/2015 (cited as reference B in IDS of 03/31/2020) (referred to as ’935 Patent).